           Case 8-19-76260-ast        Doc 690     Filed 09/10/21     Entered 09/10/21 09:27:36




Jeffrey Chubak                                                                                     212.497.8247
MEMBER NY & NJ BARS                                                                     jchubak@aminillc.com



      September 10, 2021

      By ECF

      Honorable Alan S. Trust
      U.S. Bankruptcy Court for the Eastern District of New York
      Alfonse M. D’Amato Federal Courthouse
      290 Federal Plaza
      Central Islip, New York 11722

      Re: In re Absolut Facilities Management, LLC, No. 19-bk-76260-ast

      Dear Judge Trust:

      We represent the Plan Administrator Ronald Winters of Gibbins Advisors, LLC. We write to
      notify interested parties, that the status conference scheduled for October 6, 2021, at 12:00 p.m.,
      has been adjourned to October 13, 2021, at 12:00 p.m.

      The status conference will be held before the Honorable Alan S. Trust. Pursuant to Judge Trust’s
      supplemental procedures, the status conferences will be conducted telephonically. Instructions for
      participating can be viewed at https://www.nyeb.uscourts.gov/content/chief-judge-alan-s-trust.

      Sincerely,

      Jeffrey Chubak




                           131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                              P 212.490.4700 • F 212.497.8222 • www.aminillc.com
